Citation Nr: 0529758	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  03-07 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The appellant served on active duty from January 1986 to 
January 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Waco, Texas, which denied the veteran's claim of 
entitlement to service connection for "generalized anxiety 
disorder (claimed as  anxiety, stress, depression)."  In 
March 2005, the Board remanded the claim for additional 
development.  

The Board has determined that the issue is more accurately 
characterized as stated on the cover page of this decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During VA examination performed in April 2005, the veteran 
reported that he was unemployed "because he got disability 
from the postal service after having 'trouble with 
management.'"  See also VA progress notes, dated in February 
and December 2002, and June 2003 (in which the veteran 
indicated that he was not working, and/or that he had filed 
for disability).  On remand, the RO should request that the 
veteran state whether or not he has filed for either Workers' 
Compensation benefits, or disability benefits from the Social 
Security Administration (SSA), and whether he is currently 
receiving such benefits.  If the veteran indicates that he 
has filed for, or is receiving, either Workers' Compensation 
or SSA disability benefits, the administrative decision of 
the Workers' Compensation Office, and/or SSA, as appropriate, 
along with the medical evidence relied upon, must be obtained 
and associated with the claims folder.  Murinscak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).

The Board further notes that there is no evidence of 
psychiatric treatment prior to, or during service.  In this 
regard, the veteran's entrance examination report, dated in 
June 1985, shows that his psychiatric condition was 
clinically evaluated as normal.  In an accompanying "report 
of medical history" he reported having trouble sleeping, and 
a habitual stutter or stammer, but he denied "depression or 
excessive worry," and "nervous trouble of any sort."  
Given the foregoing, the evidence currently indicates that an 
acquired psychiatric condition was not noted upon entrance to 
service, and that the presumption of soundness applies.  See 
Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  

In a VA examination report, dated in April 2005, the examiner 
indicated that the veteran had an acquired psychiatric 
disorder with an onset during childhood.  The Axis I 
diagnoses were obsessive compulsive disorder, and anxiety 
related disorder not otherwise specified, with features of 
insomnia.  However, the examiner stated that she was unable 
to determine whether the veteran's psychiatric disorder was 
aggravated during his service.  Specifically, she stated, "I 
am unable to give an opinion without resorting to speculation 
as to whether or not the psychiatric disorder worsened during 
the service.  This is due to the fact that I have no 
information regarding the nature of the veteran's psychiatric 
disorder or its severity prior to entering the service."  

As previously stated, the presumption of soundness currently 
appears to apply to the veteran's claim.  Under such 
circumstances, the presumption of soundness can only be 
rebutted by clear and unmistakable evidence.  See 38 U.S.C.A. 
§ 1111 (West 2002); 38 C.F.R. § 3.304(b) (effective May 4, 
2005) (see 70 Fed. Reg. 23027-23029 (May 4, 2005)); Cotant v. 
Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003, 69 Fed. 
Reg. 25178 (2004).  In this case, the basis for the April 
2005 VA examiner's conclusion, that the veteran had a 
preexisting acquired psychiatric disorder, is unclear, as 
there are no records of psychiatric treatment prior to 
service, and the examiner stated that she had "no 
information regarding the nature of the veteran's psychiatric 
disorder or its severity prior to entering the service."  
VA's statutory duty to assist the veteran includes the duty 
to conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  In this case, following the previously discussed 
development, the veteran should be scheduled for a 
psychiatric examination, to include an etiological opinion.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC. for the following actions:

1.  Request that the veteran state 
whether or not he has filed for either 
Workers' Compensation benefits, or 
disability benefits from the Social 
Security Administration (SSA), and 
whether he is currently receiving such 
benefits.  If the veteran indicates that 
he has filed for, or is receiving, either 
Workers' Compensation or SSA disability 
benefits, the administrative decision of 
the Workers' Compensation Office, and/or 
SSA, as appropriate, along with the 
medical evidence relied upon, must be 
obtained and associated with the claims 
folder.   

2.  Upon completion of the above, the 
veteran should be afforded a VA 
psychiatric examination for the purpose 
of determining the nature and etiology of 
his current psychiatric disorder(s).  The 
examiner should review the contents of 
the claims file, and obtain relevant 
history from the veteran.  Following the 
examination, the examiner should express 
opinion on the following questions:

(a) What is the diagnosis, or diagnoses, 
of the current psychiatric disorder(s); 
and,

(b) for each disorder found: 

(i) whether such disorder clearly and 
unmistakably pre-existed the veteran's 
service, and, if, and only if, it is 
determined that such disorder clearly and 
unmistakably pre-existed service, 

(ii) whether such disorder clearly and 
unmistakably did not undergo a permanent 
increase in severity during service that 
was beyond the natural progress of the 
disorder.

(iii) if such disorder is determined not 
to have clearly and unmistakably pre-
existed the veteran's service, whether it 
is at least as likely as not (i.e., a 
likelihood of 50 percent or greater) that 
such disorder had its onset during active 
service or is related to any in-service 
disease or injury.

The examiner must provide a rationale for 
the opinions expressed.  The claims 
folder and a copy of this remand should 
be made available to the examiner.

3.  Thereafter, the RO should conduct a 
de novo review of the claim of 
entitlement to service connection for an 
acquired psychiatric disorder.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
P. M. DILORNEZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 

 
 
 
 


